DETAILED ACTION
Notice to Applicant
Claims 21-28 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/2021.
Claims 1-28 are pending. Claims 1-20 are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 2016/0155996 to Dai et al.) in view of Lee (US 2011/0281140 to Lee et al.), Connell (US 2002/0146620 to Connell), and Fuhr (US Patent No. 8,609,278 to Fuhr et al.).
	Regarding Claim 1
an electrochemical cell with a casing 12 (para 0024)
an electrode assembly comprising first and second cathodes (para 0025)
wherein the cathodes each comprise active material contacting current collectors having tabs with two opposing sides (para 0027, Fig. 4)
a cathode lead 74 extending from a cathode lead proximal portion to a distal portion, the first and second cathodes in a side-by-side arrangement (Fig. 4D)
a joint weld connection 76 going through all the cathode tabs and the cathode lead and visible during welding (compare Figs. 4B-4D and para 0037)



    PNG
    media_image1.png
    926
    591
    media_image1.png
    Greyscale

at least one anode 68 positioned between the first and second cathodes, the anode comprising a current collector having at least one tab connected to the anode plate and an anode active material, the anode being connected to the housing (see e.g. Figs. 3-5 and para 0039)
a separator membrane 34 between the electrodes and an electrolyte filling the casing (paras 0058-0059)
and a feedthrough comprising a terminal pin of a glass-to-metal seal supported  by the casing, wherein the terminal pin extends from the cathode lead distal portion to a terminal pin distal end located outside the casing to thereby serve as a positive terminal (para 0066, Fig. 1)
	Dai does not explicitly teach:
that the cathode lead wraps around the cathode tabs, such that first and second sections of the lead contact opposing sides of the conjoined tabs, and a third section of the lead wraps around the cathode tabs to contact the first section of the lead
	Dai instead teaches that the tabs themselves are bent over the cathode lead to wrap around it and form a welded joint (See e.g. Figs. 4B-4D). It was known in the art, however, that electrode leads could be wrapped around tabs to secure them in an analogous but inverse manner. Lee, for example, from the same field of invention, regarding a battery cell with an electrode assembly, teaches wrapping and welding a connection terminal lead 660 around a current collector tab 240 and welding them together (see e.g. paras 0063-0067). Lee is cited here for the teaching that cathode leads can be wrapped around cathode collector tabs rather than vice versa. It would have been obvious to one of ordinary skill in the art to wrap the cathode lead around the cathode tabs, since it was a known alternative in the art. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). See also Connell, also from the same field of invention which teaches that wrapping a cathode lead around a plurality of cathode tabs was known in the art (see e.g. Fig. 4).
	Lee and Connell by themselves, however, do not render obvious the claimed “third section of the cathode lead proximal portion contacting the first section of the cathode lead proximal portion” because they do not teach wrapping more than 360° around the current collector tabs. Fuhr, however, from the same field of invention, teaches that folding once or folding twice to wrap around such that a third section contacts a first section were known functional equivalents of each other useful in forming welding contact areas between electrical connectors like leads and tabs (Figs. 12-15, columns 6-7). 

    PNG
    media_image2.png
    794
    550
    media_image2.png
    Greyscale

Fuhr further teaches that increasing the number of folds provides additional surface area with which to couple the edges of one connector to another so as to provide “a dense robust portion” for coupling via 
	Regarding Claim 2, Dai teaches:
a penetrating weld that would be visible (compare Figs. 4A-4D)
	Conventional welding procedures for tabs and leads encompassed such penetration. See e.g. US 2015/0136840 to Zhao (Figs. 6-7) for ordinary skill in the art regarding welding techniques. 
	Regarding Claim 3, Dai does not explicitly teach:
a plurality of welds
	The number of welds was a routine engineering decision well within the high ordinary skill in the battery arts, practitioners being apprised of a number of conventional welding techniques with well-known and predictable results. See e.g. US 2020/0259133 for evidence of ordinary skill in the art regarding welding, wherein a plurality of welding spots can be provided to secure a strong weld (para 0061, etc.).
	Regarding Claims 4 and 5, Dai teaches: 
a third cathode and a serpentine-like anode (see Figs.)
plate-like cathodes (see Figs.)
	Regarding Claim 7, Dai teaches:
wherein the cathode tabs are folded back on themselves (Figs. 4A-D)
	Although Dai does not explicitly teach a wrapped cathode lead, it does teach that the cathode lead as a whole is between proximal and distal ends of the cathode tabs. Folding the cathode tabs back was generally a conventional practice with well-known results that might be motivated, for example, to save space in the battery casing. See e.g. the various foldings in the cited art here, including Lee and Connell. It would have been obvious to fold cathode tabs over to save space in a casing. 
Regarding Claim 8, Dai et al. render obvious:
folding the cathode tabs over (Figs. 4A-D)
a terminal pin that points up (Figs. 1-3)
	Therefore the terminal pin would be substantially perpendicular to the respective planes of the cathode tabs and modified cathode lead as claimed.
	Regarding Claims 9-12, Dai teaches:
lithium anode with silver vanadium oxide cathode (paras 0025, 0055)
carbonaceous anodes with lithium cobalt oxide cathodes (paras 0062-0063)
electrolyte with lithium salt (para 0059)
current collectors of steel, titanium, aluminum, etc. (para 0029)
	Regarding Claim 13, Dai teaches:
a casing comprising stainless steel or titanium or nickel (para 0013)

Claims 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 2016/0155996 to Dai et al.) in view of Lee (US 2011/0281140 to Lee et al.), Connell (US 2002/0146620 to Connell), and Fuhr (US Patent No. 8,609,278 to Fuhr et al.), in further view of Gan (US Patent No. 6,551,747 Gan et al.) for the sandwich cathode design.
	Regarding Claim 14, Dai et al. teach or render obvious:
the elements of claim 1 as described above, including more than 4 cathodes
lithium anode with silver vanadium oxide cathodes (paras 0025, 0055)
	Dai does not explicitly teach:
CFx and SVO layered cathodes as claimed
	Gan, however, from the same field of invention, regarding batteries with SVO cathodes, teaches that the claimed sandwich design with carbon fluoride improves the battery cell characteristics (e.g. top of column 2). It would have been obvious to one of ordinary skill in the art to use the improved sandwich design of Gan since Dai generally teaches SVO-based cathodes in its battery design. 
	Regarding Claim 15, Dai teaches:
a penetrating weld that would be visible (compare Figs. 4A-4D)
	Conventional welding procedures for tabs and leads encompassed such penetration. See e.g. US 2015/0136840 to Zhao (Figs. 6-7) for ordinary skill in the art regarding welding techniques. 
	Regarding Claim 16, Dai does not explicitly teach:
a plurality of welds
	The number of welds was a routine engineering decision well within the high ordinary skill in the battery arts, practitioners being apprised of a number of conventional welding techniques with well-known and predictable results. See e.g. US 2020/0259133 for evidence of ordinary skill in the art regarding welding, wherein a plurality of welding spots can be provided to secure a strong weld (para 0061, etc.).
	Regarding Claim 17, Dai renders obvious:
any arbitrary of plate-like cathodes with tabs and a serpentine-like anode (see Figs.)
	Regarding Claims 19 and 20, Dai et al. render obvious:
folding the cathode tabs over (Figs. 4A-D)
a terminal pin that points up (Figs. 1-3)
	Therefore the terminal pin would be substantially perpendicular to the respective planes of the cathode tabs and modified cathode lead as claimed.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 2016/0155996 to Dai et al.) in view of Lee (US 2011/0281140 to Lee et al.), Connell (US 2002/0146620 to Connell), and Fuhr (US Patent No. 8,609,278 to Fuhr et al.), in further view of Keister (US Patent No. 4,964,877 to Keister et al.), and additionally Gan (US Patent No. 6,551,747 Gan et al.) for the sandwich cathode design.
	Regarding Claims 6 and 18, Dai et al. do not teach:
an axial slot which extends into the cathode lead distal portion, and wherein the terminal pin proximal end resides in the slot
	Dai does not explicitly teach any particular method of coupling the terminal pin to the cathode lead, but slotted sleeves were known in the art for insert a proximal end of a terminal pin into a lead. Keister, for example teaches an axially slotted terminal pin sleeve 142 (see column 7 and Fig. 14). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 9,806,321 to Yoo 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723